NOTE: This disposition is nonprecedential.


  United States Court of Appeals for the Federal Circuit
                                        2008-1084

                      HAROLD R. LUHN and LUTHER J. HUESKE,

                                                      Plaintiffs-Appellees,

                                            v.

                                     CECIL SCOTT,

                                                      Defendant-Appellant,

                                           and

                               ARMOR PRODUCTS, INC.,

                                                      Defendant.


        Robert M. Bowick, Matthews, Lawson & Bowick, PLLC, of Houston, Texas, argued
for plaintiffs-appellees.

      Rick B. Yeager, of Austin, Texas, argued for defendant-appellant.

Appealed from: United States District Court for the Western District of Texas

Judge Lee Yeakel
                      NOTE: This disposition is nonprecedential.

United States Court of Appeals for the Federal Circuit
                                      2008-1084

                   HAROLD R. LUHN and LUTHER J. HUESKE,

                                                     Plaintiffs-Appellees,

                                          v.

                                   CECIL SCOTT,

                                                     Defendant-Appellant,

                                         and

                             ARMOR PRODUCTS, INC.,

                                                     Defendant.


                                   Judgment

ON APPEAL from the        United States District Court for the Western District of Texas

in CASE NO(S).            04-CV-521

This CAUSE having been heard and considered, it is

ORDERED and ADJUDGED:

    Per Curiam (LOURIE, Circuit Judge, CLEVENGER, Senior Circuit Judge, and
MOORE, Circuit Judge).

                          AFFIRMED. See Fed. Cir. R. 36.


                                          ENTERED BY ORDER OF THE COURT




DATED July 11, 2008                       /s/ Jan Horbaly
                                          Jan Horbaly, Clerk